At the request of the solicitor the court gave in writing this charge:
"I charge you that if you believe from the evidence in this case beyond all reasonable doubt that Wilson Hogg did, on the 1st day of November, 1920, have or possess spirituous liquors in his room, then you must convict this defendant under the second count of the affidavit."
This charge pretermits all consideration of venue, and was error. Bain v. State, 61 Ala. 75; Collier v. State, 69 Ala. 247; Welsh v. State, 97 Ala. 1, 12 So. 275; Alabama S.  W. Co. v. Thompson, 166 Ala. 460, 52 So. 75.
Under our statute the defendant is not authorized by Act 1919, pp. 8, 10, 15, 17, to possess whisky. Those sections of the act referred to only provide for the prescribing and possession of pure grain alcohol, and there is no evidence in this case of any such liquor being found on defendant's premises. Section 2 of the act of the Legislature 1919 (Acts 1919, p. 6) makes it unlawful to have in possession prohibited liquors. Section 5 et seq. authorizes the use of pure grain alcohol under certain circumstances and through a prescribed method, but not whisky and even when alcohol is found in possession of a defendant the right to possess it is a defense to be proven by the defendant.
Charge 1 was fully covered by the court's general charge and by the written charges given at the request of defendant.
Charges 2 and 3 are abstract, and were properly refused. There was no evidence to the effect that the whisky, if found at all, was found at a place other than in defendant's chifferobe.
Evidence obtained through an unlawful search, may not be admissible over the timely objection of the defendant, but in this case objection was not made on that ground. Other grounds were stated to the court, which were properly overruled.
It was within the discretion of the court as to whether he would permit defendant's counsel to ask questions of a witness, when the same ground had already been gone over and the witness had answered the question without evasion.
It was shown that the widow of defendant's room, where the whisky was found opened on a roof to an adjoining building, and that a number of fruit jars, similar to the one in which the whisky was contained found in defendant's room, some of which had the odor of the same kind of whisky, as in defendant's room, was found on the roof near defendant's window. This was in such close proximity to and connected with defendant's room as to be a part of the locus in quo, and was relevant. It became a question of fact for the jury under the evidence to say whether the jars had been put on roof by defendant or under his direction.
The court properly instructed the jury as to its duty, in case they should find the defendant guilty. The jury has nothing to do with the fixing of the punishment at hard labor, and no instructions as to that part of the punishment reserved to the court is necessary to be given the jury. *Page 181 
Quotient verdict, when shown by competent evidence, will always be set aside, but jurors will not be permitted to impeach their own verdicts, and the affidavits, other than those of the jurors, are not sufficient to establish the fact of a quotient verdict in this case.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.